Exhibit 2.2 CERTIFICATE OF DISSOLUTION OF KIPS BAY MEDICAL, INC. Kips Bay Medical, Inc. (the “ Corporation ”), a Delaware corporation, does hereby certify the following: ARTICLE I That the name of the Corporation is Kips Bay Medical, Inc. and the original certificate of incorporation of the Corporation was filed on May 1, 2007. ARTICLE II That dissolution was authorized on September 22, 2015 and is effective upon the filing of this Certificate of Dissolution. ARTICLE III That dissolution has been authorized by the Board of Directors and stockholders of the Corporation and the holders of the Corporation’s outstanding stock entitled to vote on the dissolution in accordance with Sections 211 and 221 of the Delaware General Corporation Law (the “
